  Case 1:21-cv-00122-PLM-RSK ECF No. 4, PageID.20 Filed 02/11/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

FRANK ANTHONY MELCHOR,

                     Petitioner,                   Case No. 1:21-cv-122

v.                                                 Honorable Paul L. Maloney

DARREL STEWARD,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   February 11, 2021                         /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
